Exhibit 10.5

February 13, 2007

Susan D. Mermer

c/o eMerge Interactive, Inc.

10305 102nd Terrace

Sebastian, FL 32958

Dear Susan:

Your employment with eMerge, Interactive, Inc. (the “Company”) is governed by
that certain amended and restated employment agreement, dated as of May 22, 2006
(the “Agreement”). I am pleased to report that you will receive a payment of
$75,000 in the event that you (i) resign from your employment with the Company
under the Agreement on or before February 23, 2007, (ii) agree to waive the
right to receive any severance, or any other salary continuance payments, to
which you may otherwise be entitled upon your termination of employment from the
Company and (iii) agree to assist the Company, on a part-time, as-needed basis
within the reasonable discretion of the Company, with any such responsibilities
for which the Company may need your assistance from the date of your termination
of employment from the Company until the date of completion of the bankruptcy
process (for which the Company expects to file a voluntary petition for relief
under Chapter 11 of the United States Bankruptcy Code in the United States
Bankruptcy Court for the Southern District of Florida, West Palm Beach division
on February 14, 2007). The $75,000 payment will be made to you upon the date of
completion of the bankruptcy process; provided, however, that if you have
otherwise been in compliance with your continuing obligations under this letter
and the bankruptcy case has not yet been completed by March 15, 2008, then you
shall be entitled to receive the $75,000 payment no later than March 15, 2008.

The opportunity to receive this $75,000 payment is intended to provide an
inducement for you to assist the Company on a part-time basis from the date of
your termination of employment from the Company until the date of completion of
the bankruptcy process. This $75,000 payment will not be payable if you do not
continue assisting the Company on a part-time basis, following the date of your
termination of employment from the Company, until the date of completion of the
bankruptcy process. If you fulfill the terms of this letter and are entitled to
this payment, then it will be paid to you in a single cash payment pursuant to
orders issued by the Bankruptcy Court regarding payments by the Company of
amounts owed to creditors.

If you elect to assist the Company on a part-time basis from the date of your
termination of employment from the Company until the date of completion of the
bankruptcy process, then you will be working as an “independent contractor” to
the Company and not as an employee of the Company. As such, you will not be
subject to the provisions of the Company’s employee relations policy, nor will
you be entitled to any benefits thereunder. As an independent contractor, the
Company shall not withhold or be responsible for any federal or state income
taxes, social security payments or employment taxes with respect to the payment
of fees or other compensation to you under this letter agreement.



--------------------------------------------------------------------------------

If you accept and agree to the terms set forth above, please sign a copy of this
letter in the space below and send the signed copy to me.

Sincerely,

 

/s/ DAVID C. WARREN

   David C. Warren    Chief Executive Officer   

AGREED AND ACCEPTED:

 

/s/ SUSAN D. MERMER

   Dated: February 13, 2007 Susan D. Mermer    Executive Vice President and
Chief Financial Officer   